                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                  Plaintiff,                            4:18CV3127

      vs.
                                                          ORDER
CITY OF LINCOLN, a political
subdivision; CHRIS BEUTLER; TOM
CASADY; DOUG MCDANIE; TIM
LINKE; LEO BENES; ERIC JONES;
DARREN MERRYMAN; and SHAWN
MAHLER,

                  Defendants.


      IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Filing 124) of
the court’s prior Memorandum and Order (Filing 123) is denied.

      DATED this 24th day of June, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
